Citation Nr: 1009306	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  99-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for residuals of heat 
exhaustion.

4.  Entitlement to service connection for hearing loss.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
diabetes mellitus, type 2. 

6.  Entitlement to service connection for an acquired 
psychiatric disorder (originally claimed as an adjustment 
disorder). 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
law
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had a period of active duty with the United 
States Army from June to October 1975, a period of active 
duty with the Army Reserves from May 1976 to March 1978 and 
periods of inactive and active duty for training (ACDUTRA) 
from 1981 to 1998. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By that rating action, the RO denied 
the benefits sought on appeal.  The Veteran timely appealed 
the RO's January 1999 rating action to the Board.

The claim for service connection for an acquired psychiatric 
disorder (previously claimed as an adjustment disorder) was 
denied as not well grounded in a final September 2000 Board 
decision.  Thus, the Board will adjudicate the this claim on 
a de novo basis.  See 38 U.S.C.A. § 7104; VAOPGCPREC 03-2001 
(Jan. 22, 2001).

In August 2005, the Board remanded the service connection 
claims on appeal to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration. 

This appeal also stems from a March 2007 rating action, 
wherein the RO determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for diabetes mellitus, type 2.  The 
Veteran timely appealed the RO's March 2007 rating action to 
the Board.

The issue of entitlement to service connection for an 
acquired psychiatric disorder (originally claimed as an 
adjustment disorder) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Appellant does not hypertension that was caused or 
aggravated by any incident of active duty or ACDUTRA. 

2.  The Appellant does not have migraine headaches that were 
caused or aggravated by any incident of active duty or 
ACDUTRA.

3.  The Appellant does not have residuals of heat exhaustion. 

4.  The Appellant does not have hearing loss for VA 
compensation purposes.

5.  The RO denied the Appellant's original claim for service 
connection for diabetes mellitus in a July 1978 rating 
decision.  The RO provided notice of this action in August 
1978, but a timely appeal was not perfected.

6.  The evidence added to the record since the July 1978 
rating decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for diabetes 
mellitus (e.g., current diagnosis of diabetes mellitus, type 
2), and raises a reasonable possibility of substantiating the 
claim. 

7.  The competent medical evidence of record does not 
demonstrate that the Appellant incurred or aggravated 
diabetes mellitus during active duty,  inactive duty, or 
active duty for training, nor may it be so presumed.






CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.303 (2009).

2.  The criteria for the establishment of service connection 
for migraine headaches are not met.  38 U.S.C.A. §§ 101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 
C.F.R. §§ 3.6, 3.303 (2009).

3.  The criteria for the establishment of service connection 
for residuals of heat exhaustion have not been met.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

4.  The criteria for the establishment of service connection 
for hearing loss have not been met.  38 U.S.C.A. §§ 101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2009).

5.  The unappealed July 1978 rating decision denying service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West 2002).

6.  New and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus, type 2.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide. 38 C.F.R. § 3.159(b)(1).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In an October 2004 letter (re-sent to the Appellant in March 
2005), the RO provided notice to the Appellant regarding what 
information and evidence is needed to substantiate his 
service connection claims decided in the decision below.  The 
RO also specified what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his service 
connection claims.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VA, however, may proceed with adjudication 
of a claim if errors in the timing or content of the VCAA 
notice are not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Notice was not provided until after the January 1999 rating 
decision on appeal was issued.  However, the Appellant was 
not prejudiced from this timing error because the RO 
readjudicated these claims in a March 1999 statement of the 
case, and supplemental statements of the case issued 
throughout the duration of the appeal.  Thus, the Board finds 
that the essential fairness of the adjudication process was 
not affected by the VCAA timing error.

With regard to the Appellant's petition to reopen a finally 
decided claim for service connection for diabetes mellitus, 
the VCAA requires VA to provide him with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VA provided the Appellant with notice as 
required by Kent in a pre-adjudication letter, dated in 
November 2006.  The letter informed the Appellant that new 
and material evidence was required to reopen his previously 
denied claim for service connection for diabetes mellitus.  

The November 2006 letter also notified of the types of 
evidence VA would assist him in obtaining, and the letter 
advised that he should send information or evidence relevant 
to the claim to VA.  In addition, the RO provided notice of 
the law and governing regulations, notice of the reasons for 
the determination made regarding the claim, and also informed 
the Appellant of the cumulative evidence previously provided 
to VA, or obtained by VA on his behalf.  The Appellant has 
been provided pertinent notice under 38 U.S.C.A. § 5103 
concerning what evidence is necessary to substantiate that 
element or elements required that were found insufficient in 
the previous July 1978 denial, e.g. evidence of a current 
medical diagnosis of diabetes mellitus.  Id.  The RO also 
invited the Appellant to submit "[a]ny other evidence or 
information that you think will support your claim."  A VCAA 
Notice Response Letter was enclosed.  In response, the 
Veteran indicated that he did not have any other information 
or evidence to give VA to substantiate his claim, and 
requested that VA decided his claim as soon as possible.  
(See VCAA Notice Response Form, dated and signed by the 
Appellant in November 2006).

Concerning all of the claims on appeal, on March 3, 2006, 
during the pendency of the appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (those five elements include: Appellant status, 
existence of a disability, connection between the Appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
via a November 2006 letter, VA informed the Appellant of the 
Dingess elements.

The Board also finds that VA has made reasonable efforts to 
assist the Appellant in obtaining evidence necessary to 
substantiate his service connection and new and material 
claims decided in the decision below.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  

The Appellant's service treatment records from his periods of 
active duty, inactive and active duty for training have been 
associated with the claims files.  In addition, post- service 
VA and private medical reports, along with statements of the 
Appellant and a service colleague have been obtained and 
associated with the claims files.  There is no indication 
that any other treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.  In addition, on several occasions, the Board 
remanded the service connection claims on appeal to have the 
RO specifically determine the Appellant's line of duty 
determination for his various periods of military service 
(e.g., active and active and inactive duty for training).  
Copies of the line of duty determinations have been 
associated with the claims files. 

The Appellant through counsel alleges that the RO has failed 
to consider all the evidence, especially VA treatment records 
of the Veteran from the VA Medical Center (VAMC) in 
Montgomery, Alabama, dated from November 3, 1998 to September 
7, 2000.  (See Appellant's Response to Appellee's Motion to 
Remand, dated in February 2001, pages (pgs.) 1-4.).  
The mere fact that certain evidence was not explicitly cited 
in an RO decision does not equate to a finding that it was 
not considered.  The RO is not required to state every piece 
of evidence considered in its decisions. See Hauck v. 
Nicholson, 403 F. 3d 1303 (Fed. Cir. 2005).  The Board finds 
no indication in the record that the RO did not adequately 
consider all the evidence of record.  Indeed, the Board 
received VA treatment records from the above-cited VA 
facility, dated from August 1999 to August 2000, after the 
Appellant's attorney's January 2002 request for a sixty (60) 
day extension to submit medical records and argument in 
support of the current appeal.  

In addition, in a December 2006 letter and in an attempt to 
assist the Appellant in determining his periods of active, 
active and inactive duty for training, VA once again 
requested him to submit "[a]ny and all evidence in your 
possession" (e.g., pay stubs, training certificates, leave 
slips), which would corroborate his assertion that he had 
participated in active duty, ACDUTRA and/or INACDUTRA 
subsequent to 1994.  A copy of the letter was sent to the 
Appellant's counsel.  A VCAA notice response letter was 
enclosed.  

In response, and according to VA Form 119, Report of Contact, 
dated in March 2008, a VA employee contacted a custodian of 
Reserve Retiree Records of the  Department of the Army, who 
indicated that all of the Appellant's service was inactive, 
except for his drill days.  As noted above, copies of the 
line of duty determinations have been associated with the 
claims files. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.

The Board finds that VA examinations are not required for the 
issues of entitlement to service connection for hypertension 
and migraine headaches on appeal.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the Appellant experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4). Because not all of these conditions 
have been met with respect to the above-cited service 
connection issues, as will be discussed in the decision 
below, VA examinations with nexus opinions are not necessary 
with respect to the above-cited disabilities.  

Regarding the claims for service connection for residuals of 
heat stroke and hearing loss, the Appellant has not submitted 
competent evidence that he currently has these disabilities, 
which is a requirement for entitlement to a VA 
examination(s).  See 38 C.F.R. § 3.159(c)(4) (2009).  
Therefore, VA examinations, to include medical opinions, are 
not necessary for the claims for service connection for 
residuals of heat exhaustion and hearing loss. 

Regarding the claim for service connection for diabetes 
mellitus, type 2, the first showing of this disability was 
several decades after the Appellant was discharged from a 
period of active military service and active duty for 
training.  Thus, there is no evidence that the Appellant's 
diabetes mellitus was manifested to a compensable degree in 
close proximity to his discharge from a period of active 
military service or active duty for training for a finding 
that it "may be associated with" one of these periods.  In 
addition, there is no competent medical evidence that 
suggests an etiological link between the Appellant's diabetes 
mellitus, type 2, and a period of active military service or 
active duty for training.  By "competent medical evidence" it 
is meant, in part, that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  Therefore, a VA examination and medical opinion is 
not necessary for this claim and will not, therefore, be 
provided.  Id.

Accordingly, the Board finds that no prejudice to the 
Appellant will result from an adjudication of the service 
connection and new and material evidence claims analyzed in 
the decision below.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Appellant are to be avoided).


II.   Analysis of the Claims

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2009).  Under the law, active 
service includes (1) active duty, (2) any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and (3) any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).  In other words, service connection is available for 
injuries and/or diseases incurred during active duty or 
active duty for training but (except for the exceptions 
listed in this paragraph) only for injuries, and not 
diseases, sustained on inactive duty for training.  Brooks v. 
Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2009).  Inactive duty for training is generally duty 
(other than full-time duty) prescribed for Reserves or duty 
performed by a member of the National Guard of any state 
(other than full- time duty).  38 U.S.C.A. § 101(23)(West 
2002); 38 C.F.R. § 3.6(d) (2008).  Annual training is an 
example of active duty for training while weekend drills are 
inactive duty. Presumptive periods do not apply to active 
duty for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases, such as hypertension, organic diseases of 
the nervous systems (sensorineural hearing loss), and 
diabetes mellitus, which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
Veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period ; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve Veteran status for purposes of that 
claim.").

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Where the competent, 
probative evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection-on any basis.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Hypertension and Migraine Headaches

As noted in the laws and regulations section above, only 
"Veterans" are entitled to service-connected disability 
benefits.  To establish status as a "Veteran" based upon a 
period of active duty for training, a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA, 
such as in the claims for service connection for hypertension 
and migraine headaches granted in the analysis below.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson, 7 Vet. App. at 470.

The Appellant contends that he currently has hypertension and 
migraine headaches that had their onset during a period of 
active duty for training in June 1997.  (See VA Form 21-4138, 
Statement in Support of Claim, received by VA in June 1998).  
For reasons that will be outlined in the analysis below, the 
Board finds that the preponderance of the evidence of record 
is against the claims for service connection for hypertension 
and migraine headaches and they will be denied.  Here, 
because the claims for service connection for hypertension 
and migraine headaches are based on a period of active duty 
for training and will be denied, for reasons that will be 
outlined in the analysis below, status as a "Veteran" has 
not been established.  

The post-service VA and private medical evidence of record 
reflect that the Appellant has been diagnosed with 
hypertension and migraine headaches.  (See VA outpatient 
reports, containing diagnoses of these disabilities in 
January and September 2002).  Thus, the question to be 
answered is whether these disabilities are etiologically 
related to, or had their onset during, a period of active 
military service, or active duty for training, as contended 
by the Appellant. 

Service personnel records reflect in pertinent part that from 
June 7, to June 21, 1997, the Appellant served on active duty 
for training.  (See Alabama Army National Guard Retirement 
Points Statement Soldier Detail Report, dated in March 2008).  

Treatment records, prepared by the Enterprise Medical Clinic, 
dated October 31, 1997 and November 6, 1997, show, at the 
earliest, that four months after the Appellant's period of 
active duty for training ended on June 21, 1997, he was 
evaluated for hypertension and headaches, which he stated had 
been present for approximately one year.  On October 31, 
1997, the Appellant's blood pressure, taken on three separate 
occasions, was 113/90, 106/92 and 107/90.  

Hypertension is defined under VA regulations as diastolic 
blood pressure that is predominantly 90 millimeters (mm.) or 
greater, and isolated systolic hypertension is defined as 
systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
To support a diagnosis of hypertension, the blood pressure 
readings must be taken two or more times on at least three 
different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) 
(2006).  

Here, while the Appellant had three elevated blood pressure 
readings on the same day, he did not have sustained elevated 
readings on at least three different days as defined under VA 
regulations within four months after he ended active duty for 
training on June 21, 1997.  Id.  

When evaluated on November 6, 1997, it was noted that the 
Appellant had a history of hypertension.  At that time, the 
Appellant stated that a couple of years previously, his blood 
pressure was elevated and that he had been prescribed 
medication.  The Appellant was diagnosed, in part, with 
hypertension and migraines.  The examiner indicated that 
these disabilities might be associated with the Appellant's 
panic attacks.  

However, when examined by the Alabama Army National Guard in 
February 1998, less than a year after the Appellant's period 
of active duty for training terminated on June 21, 1997, his 
heart and neurological system were evaluated as "normal" 
and "abnormal," respectively.  The examining physician 
indicated that the Appellant had a history of migraines.  In 
the Summary of Defects and Diagnoses section of the report, 
it was noted that the Appellant had hypertension that was 
poorly controlled with blood pressure readings of 160/90.  He 
was also found to have had migraines.  

On a Report of Medical History, dated in February 1998, the 
Appellant reported that he had had frequent and severe 
headaches and high blood pressure. 
However, as service treatment records from the Appellant's 
service with the United States Army National Guard/Reserves 
do not contain any clinical findings of any cardiovascular 
pathology, to include elevated blood pressure readings or 
abnormal chest x-rays, and as the voluminous competent post-
service private and VA medical evidence do not provide any 
etiological relationship between his hypertension to a period 
of ACDUTRA, service connection for hypertension on a direct 
basis is, therefore, not warranted.  38 C.F.R. § 3.303.  See 
private medical records, dated from March 1998 to September 
2001, prepared and submitted by R. F. H, M. D.; 
A. K., M. D.; R. C., M. D.; and S. P., M. D. and treatment 
records from the VA Medical Center in Dothan, Alabama, dated 
from May 1993 to August 2001.  

In February 2001 submissions to the Court, the Appellant's 
counsel argued that the Board had not considered continuity 
and chronicity regarding the above-cited disabilities.  
However, the Board finds that at the time the Appellant was 
discharged from active duty in March 1978, he had no relevant 
complaints and there were no indications of hypertension or 
migraine headaches.  This fact, coupled with the fact that he 
is not accorded the presumption of soundness for any period 
of ACDUTRA, would render a grant of service connection an 
exercise in speculation.  See 38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  In addition, 
and as previously noted herein, as no physician, private or 
VA, has attributed the Veteran's hypertension and migraine 
headaches to his period of ACDUTRA on June 21, 1997, service 
connection for these disabilities on a direct basis, is, 
therefore, not warranted.  38 C.F.R. § 3.303.  

Even if the above-cited medical evidence showed that the 
appellant's hypertension was manifested to a compensable 
degree within a year of discharge from a period of ACDUTRA, 
the Board observes that the presumption does not apply to 
these periods.  38 C.F.R. §§ 3.307, 3.309; Biggins, supra.

In summary, the competent evidence rules out the presence of 
sustained elevated blood pressure readings on at least three 
different days as defined under VA regulations within four 
months after the Appellant ended active duty for training on 
June 21, 1997, or establishes an etiological relationship 
between the Appellant's hypertension and migraine headaches 
and his period of ACDUTRA or to any period of military 
service.  The Board has also considered the Veteran's own 
assertions in support of the etiology of his hypertension and 
migraine headaches claims.   However, as a layperson without 
a medical background and training, his statement on medical 
causation is not competent and therefore not probative.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claims for 
service connection for hypertension and migraine headaches.  
The preponderance of the evidence is unfavorable on these 
claims, and under these circumstances the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




Residuals of Heat Exhaustion and Hearing Loss

As noted in the laws and regulations section above, only 
"Veterans" are entitled to service-connected disability 
benefits.  Here, because the claims for service connection 
for residuals of heat exhaustion and hearing loss are based 
on a period of active duty for training and will be denied, 
for reasons that will be outlined in the analysis below, 
status as a "Veteran" has not been established with respect 
to these two claims.  

The Appellant contends that he currently has residuals of 
heat exhaustion and hearing loss that had their onset during 
active duty for training in June 1997.  (See VA Form 21-4138, 
Statement in Support of Claim, received by VA in June 1998).  

Regarding the claim for service connection for residuals of 
heat exhaustion, statements from those with whom the 
Appellant apparently served, and a notation on a February 
1998 examination report regarding his fitness for continued 
service in the National Guard, provide some evidence that he 
actually experienced an episode of heat exhaustion while 
training with the Guard in June 1997.  Likewise, a DA Form 
2173 (Statement of Medical Examination and Duty Status) 
signed in September 1999 by a unit commander, (presumably the 
Appellant's prior unit in the Guard) reflects that the he 
sustained an injury described as "Dehydration" in June 1997.  

These facts not withstanding, there is no post-service 
private or VA medical evidence suggesting in anyway that the 
Appellant incurred any residual disability as a consequence 
of this heat injury/dehydration.  A February 1998 National 
Guard examination report included a notation that the Veteran 
had a history (italics added for emphasis) of heat 
exhaustion.  The statements the Appellant submitted were from 
lay persons not competent to diagnose any disability, let 
alone describe its etiology.)  More importantly, the 
Appellant has not identified any person or location from 
which medical evidence could be obtained that would show the 
presence of any disability considered to be the residual of 
heat exhaustions.  This being so, the claim for service 
connection for residuals of heat exhaustion must be denied.

A similar analysis can be applied to the claim for service 
connection for hearing loss.  No medical record from any 
period of service or from any private treatment reflects the 
presence of hearing loss for VA compensation purposes.  VA 
regulations provided that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  

When the Appellant was examined in February 1998, in 
connection with his separation from the National Guard, his 
auditory thresholds in the frequencies of 500, 1000, 2000, 
3000 and 4000 were less than 40 decibels in both ears, and in 
only one frequency (1000) in one ear (left) was the auditory 
threshold greater than 25 decibels.  These findings are not 
sufficient to show the presence of a hearing loss disorder 
for VA purposes.  Thus, with normal hearing when released 
from the National Guard, even if there was an instance in 
service when hearing loss was shown, that would, obviously, 
only have been an acute and transitory occasion.

A basic tenets of a claim for service connection is competent 
evidence of the claimed disability.  A condition such as 
residuals of heat exhaustion and hearing loss for VA 
compensation purposes would have to be shown by medical 
diagnosis.   Brammer, 3 Vet. App. at 225.  Here, the 
Appellant has not identified any source from which records 
could be obtained showing a diagnosis of residuals of heat 
exhaustion and hearing loss for VA compensation purposes.  

Although the Appellant maintains that he currently has 
residuals of heat exhaustion and hearing loss that had their 
onset during a period of active duty for training in June 
1997, his assertion does not constitute competent medical 
evidence, inasmuch as he is a lay individual without medical 
training or expertise.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, 2 Vet. App. at 294-5 (1991).  


The information and evidence of record in this case fails to 
show that the Veteran currently has these disabilities for 
which service connection is sought.  In the absence of 
medical evidence reflecting the current presence of the 
claimed disabilities, the appeal is denied.

New and Material Evidence Claim

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Appellant contends that he has diabetes mellitus, type 2, 
that had its onset during active military service from May 
1976 to March 1978.  A claim for service connection for 
diabetes mellitus, type 2, was previously considered and last 
finally denied by the RO in a July 1978 rating decision.  The 
Appellant did not perfect a timely appeal and, as such, the 
July 1978 decision represents a final decision. 38 U.S.C.A. § 
7105(a).

In the appealed March 2007 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
diabetes mellitus, type 2.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue on appeal.

The Board finds that as new and material evidence has been 
received (i.e., medical evidence that the Appellant has been 
diagnosed with diabetes mellitus, type 2), the previously 
denied claim for service connection for this disability is 
reopened.

In denying entitlement to service connection for diabetes 
mellitus in the final July 1978 rating action, the RO 
concluded that although service treatment records from the 
Appellant's period of active military service from May 1976 
to March 1978, showed that he had received treatment for 
possible diabetes after he complained of having experienced 
blurred vision, weak hands, headaches and a lack of energy in 
November 1977, the remainder of these treatment records, to 
include a February 1978 service discharge examination report, 
do not show that the Appellant had received a confirmed 
diagnosis of diabetes mellitus.  The Appellant's endocrine 
system was evaluated as "normal" at service separation in 
February 1978.  Also of record at the time of the RO's final 
July 1978 rating action, was a July 1978 VA examination 
report, reflecting that the Appellant had a family history of 
diabetes.  The VA physician specifically indicated that 
diabetes was not found during the examination.  Since the 
issuance of the RO's July 1978 final rating decision, 
evidence added to the record includes, but is not limited to, 
an August 1999 VA outpatient report, reflecting that the 
Appellant has a confirmed diagnosis of type 2 diabetes 
mellitus. 

The August 1999 VA outpatient report pertains to an 
unestablished fact of the underlying claim for service 
connection for diabetes mellitus that was not previously 
before the RO in July 1978--definitive medical evidence that 
the Appellant has a current diagnosis of diabetes mellitus, 
type 2.  The newly received evidence raises a reasonable 
possibility of substantiating the claim for service 
connection for diabetes mellitus.  The newly received 
evidence is new and material, and the claim of entitlement to 
service connection for diabetes mellitus, type 2, is, 
therefore, reopened.

Having reopened the claim of entitlement to service 
connection for diabetes mellitus, type 2, the Board will now 
analyze this issue on a de novo basis.  After having 
considered the claim in light of the evidence of record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, type 2, and the 
appeal will be denied.

The Appellant was first diagnosed with diabetes mellitus, 
type II, in 1999.  (See August 1999 VA outpatient report), 
which is decades after he was discharged from a period of 
active military service or active duty for training.  From a 
review of the record, the Appellant's contention appears to 
be that he was diagnosed with diabetes mellitus during active 
military service in 1977, and that his symptoms have 
continued since that time.  

The crucial inquiry is whether the Appellant's current 
diabetes mellitus, type 2, is due to, or is otherwise 
traceable to, any incident of a period of active military or 
active duty for training.  Based on the evidence, the Board 
concludes that it is not.
Service treatment records from the Appellant's period of 
active military service from May 1976 to March 1978, reflect 
that he was treated for possible diabetes after he complained 
of blurred vision, weak hands, headaches and a lack of energy 
in November 1977.  The remainder of these treatment records, 
however, to include a February 1978 service discharge 
examination report, do not show that the Appellant received a 
confirmed diagnosis of diabetes mellitus.  The Appellant's 
endocrine system was evaluated as "normal" at service 
separation in February 1978.  In short, the service treatment 
records are devoid of any findings consistent with diabetes 
mellitus, type 2.  Crucially, when VA examined the Appellant 
in July 1978, two months after he was discharged from active 
military service in March 1978, diabetes mellitus was not 
clinically demonstrated.  

Even if the Board accepts as true the Appellant's allegations 
that he had diabetes-type symptoms during his period of 
active military service from May 1976 to March 1978 and 
thereafter, no medical professional has ever linked his 
current diabetes mellitus, type 2, to that symptomatology or 
any other remote incident of a period of active military 
service or active duty for training.

Although the Appellant is competent to present lay testimony 
concerning his continuity of symptoms after service 
regardless of the lack of contemporaneous medical evidence, 
the Appellant has not demonstrated that he possesses the 
medical knowledge or training to render a diagnosis in 
connection with that symptomatology.  Espiritu, supra.

In light of the medical evidence described above, which does 
not link the Appellant's current diabetes mellitus, type 2, 
to his period of active military service from May 1976 to 
March 1978 or to any period of active duty for training, 
service connection for this disability is not warranted.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus, type 2, and the benefit of the doubt 
doctrine is not for application.  

In denying the Appellant's claim, the Board is aware that 
diabetes mellitus may be presumed to have been incurred 
during service if it becomes disabling to a compensable 
degree within one year of separation from any period of 
active military duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In this case, there is no medical 
evidence of diabetes mellitus within one year of the 
Appellant's period of active military duty (e.g. May 1976 to 
March 1978). 
As stated previously herein, the Court has held that VA 
service connection compensation presumptions do not apply 
with only ACDUTRA or INACDUTRA service.  Biggins, 1 Vet. App. 
at 477-78.  Therefore, presumptive service connection is not 
warranted.  

As the evidence of record fails to show that the Appellant's 
diabetes mellitus is related to a period of active military 
service or active duty for training or was manifested to a 
compensable degree within a year of discharge from active 
military service, the preponderance of the evidence is 
against the claim and it is denied. 


ORDER

Service connection for hypertension is denied.

Service connection for migraine headaches is denied.

Service connection for residuals of heat exhaustion is 
denied. 

Service connection for hearing loss is denied. 

The claim of service connection for diabetes mellitus is 
reopened.  To this extent only, the appeal is allowed. 

Service connection for diabetes mellitus is denied. 


REMAND

The Appellant is also seeking entitlement to service 
connection for an acquired psychiatric disorder (originally 
claimed as an adjustment disorder).  After having carefully 
considered the Appellant's claim, and for reason expressed 
below, the Board finds that this issue must be remanded for 
additional evidentiary development.

The Appellant contends that he currently has an acquired 
psychiatric disorder that had its onset during his period of 
active duty with the Army Reserves from May 1976 to March 
1978.  Service treatment records from this period of active 
duty show that in January 1978, the Appellant was diagnosed 
with adult situational reaction after he had experienced an 
acute grief reaction due to a marital problem.  A February 
1978 examination report reflects that the Appellant was found 
to have been psychiatrically "normal."  

Post-service VA and private treatment records, dating from 
1978 to 2006 are of record.  At a July 1978 VA examination, 
performed four months after the Appellant separated from 
active military service in March 1978, he was diagnosed with 
anxiety neurosis with depression.  Recent VA outpatient 
treatment  records show that the Appellant has been diagnosed 
with depressive disorder and bipolar disorder by history 
after he reported several non-military-related incidents 
(i.e., family and job-related issues).  (See VA outpatient 
reports, dated in February and June 2002, August 2004 and May 
2005).  None of these medical records, however, offer an 
opinion as to the etiology, or the onset of, these 
psychiatric disorders, to include if they are related to, or 
a continuation of, the in-service January 1978 diagnosis of 
adult situational reaction.  

Thus, in view of the above cited in-service service diagnosis 
of adult situational reaction (January 1978), July 1978 
diagnosis of anxiety neurosis with depression (provided four 
months after service discharge in March 1978), and current 
diagnoses of depressive disorder and bipolar disorder by 
history, entered after the Appellant reported having non-
military-related stressors, a medical opinion is required in 
the present case to consider whether any currently diagnosed 
acquired psychiatric disorder may have been related to, or 
had its onset during, his period of active military service 
from May 1976 to March 1978.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).

This case therefore presents a medical question that cannot 
be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  
This question must be addressed by an appropriately qualified 
specialist.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].




Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will schedule the 
Appellant for a VA examination by an 
appropriate examiner to determine the 
etiology and severity of any currently 
diagnosed acquired psychiatric 
disability.  The following 
considerations will govern the 
examination:

a.  The claims files and a copy of 
this remand, will be reviewed by the 
examiner, with particular attention 
paid to the evidence noted below.  
In addition to the specific 
directive of addressing the evidence 
of record as noted below, the 
examiner must acknowledge receipt 
and review of the claims files and a 
copy of this remand.

b.  In reaching all conclusions, the 
examining physician, must identify 
and explain the medical basis or 
bases for the conclusion, with 
identification of the evidence of 
record relied upon in reaching the 
conclusion.  In particular:

c.  The examiner must provide an 
opinion as to whether any currently 
diagnosed acquired psychiatric 
disorder had its onset during the 
Appellant's period of military 
service from May 1976 to March 1978.  
In formulating his or her opinion, 
the examiner must comment on the 
significance, if any, of the 
following evidence:  

(i) January 1978 service 
treatment record, reflecting 
that the Appellant was 
diagnosed with adult 
situational reaction after he 
experienced an acute grief 
reaction due to a marital 
problem;

(ii) July 1978 VA 
neuropsychiatric examination 
report, containing a diagnosis 
of anxiety neurosis with 
depression; and 

(iii) VA outpatient treatment 
records, dated in February and 
June 2002, August 2004 and 
May2005, containing diagnoses 
of depressive disorder and 
bipolar disorder by history, 
after the  Appellant reported 
having experienced non-
military-related stressors 
(i.e., family and job-related 
incidents).  

2.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinion requested, it must be 
returned to the examiner for corrective 
action.

3.  Thereafter, the AMC/RO should re-
adjudicate the Appellant's claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  If the 
benefit sought on appeal remains denied, 
the Appellant and his  representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to assist the Appellant with 
the substantive development of his claim for service 
connection for an acquired psychiatric disorder.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Appellant until further notice.  
The Board takes this opportunity, however, to advise the 
Appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


